DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  
Response to Amendments
In the reply filed 6/28/22, claims 1, 8 and 15 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner has withdrawn 101 rejections based on the amendments. However, examiner respectfully disagrees with applicant’s arguments on pages 14 – 15, that prior art fails to teach, determining, by the device and based on data received from the plurality of geocoders (Valegerepura [0061]: The identified or selected locations can then be used to provide relevant information.  For instance, calls can be made to geocoders associated with the identified locations.  In some cases, upon identifying or selecting locations, such locations can be provided to a user to obtain confirmation or verification of a desired location.  In this regard, a user may be provided with candidate query rewrite suggestions that incorporate the identified locations (e.g., countries).  For example, when multiple locations are identified as possible locations of interest (e.g., exceeding a threshold or within a threshold from one another), the multiple locations may be provided via a user interface.), 
a set of geographic coordinates for the processed address based on the plurality of sets of geographic coordinate candidates and the confidence information regarding the plurality of sets of geographic coordinate candidates (Valegerepura [0055]: The user location identification component 350 is generally configured to determine a user location signal associated with the user.  The user location can be determined, for example, using GPS, the location of the IP address of the device associated with the user, or any other manner known in the art.  The user location identification component 350 may indicate the user location via longitude and latitude coordinates.  The user location can then be identified as a location signal.  As can be appreciated, the user location identification component 350 may determine weights or probabilities in addition to or in association with the identified user location(s).  For example, a first weight might be applied to a user location generated via reverse IP lookup, while a second weight might be applied to a user location generated via GPS.), 
wherein the data includes information to evaluate reliability of the plurality of the geocoders (Valegerepura [0058]: Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.); 
Valegerepura does not clearly teach, assigning, by the device, a key to the processed address and the set of geographic coordinates for the processed address; However, Iska [0051] teaches, “The deduplicated places database 340 also stores information for the hyper-located or corrected geospatial coordinates of the center of the place and a key to associate the deduplicated places database to the shape datatype for the associated block (whether in the same or separate database).” and 
storing, by the device (Iska [0109]: Therefore, each deduplicated place entry in the deduplicated places database 340 stores information for the adjusted geospatial coordinates of the place and a key to lookup the shape datatypes for the associated block (whether in the same database or separate).) and using one or more processors of the device, the key in association with the processed address and the set of geographic coordinates to facilitate access to the processed address or the set of geographic coordinates for the processed address, wherein a hash function is used to access the key in association with the processed address and the set of geographic coordinates (Iska [0061 – 0062]: At step S5.4, the metadata processor 414 generates geohash strings based on the canonicalized address fields.  A "geohash string" is a geocoding system which encodes a geographic location into a short string of letters and digits.  The geohash string is a hierarchical spatial data structure which subdivides space into buckets of grid shape, which is one of the many applications of what is known as a Z-order curve, and generally space-filling curves. The geohash strings can be generated by using the geographical coordinates of the centroids of the places, or the canonicalized address fields.  In some embodiments, the metadata processor 414 may apply a waterfall analysis to generate geohash strings that start with the geographical coordinates of the centroids of the places, if available, then the last four digits of the zipcode+4 and continues with the primary zipcode, the city name, the state name identifier, and the country name.). Therefore, examiner is not persuaded.
All claims have been updated below with clarifying prior art citations. Kindly let me know if you have any questions. Thanks.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valegerepura et al., U.S. Patent Application Publication No.: 2019/0318014 (Hereinafter “Valegerepura”), and further in view of Iska et al., U.S. Patent Application Publication No. 2020/0183900 (Hereinafter “Iska”).
Regarding claim 1, Valegerepura teaches, a method, comprising: 
obtaining, by a device, a location (Valegerepura [0020]: In implementation, and at a high level, location signals can be obtained in accordance with an input query, location indicator (e.g., IP address or GPS coordinate), and/or map view data (e.g., coordinates associated with a map view presented via the display).); 
processing, by the device, the location to form a processed address by at least one of parsing the location, validating the location (Valegerepura [0036]: In some cases, the user may confirm or validate a location (e.g., country) as the intended location associated with the query.), standardizing the location, formatting the location, or identifying one or more sub-locations from the location (Valegerepura [0020]: By way of example only, assume a query of "123 Paris Drive, Richmond WA." is received, along with an IP address, and a set of map view coordinates.  Such information can be used to identify various location signals (also referred to herein as signals).  In particular, place entity signals can be extracted from the query.  For instance, "Paris" and "Richmond" can be extracted from the query to represent various locations. In some cases, upon comparing Paris and Richmond to an index, the countries of France, United States, and Canada may be identified as place entities as corresponding with the terms "Paris" and "Richmond." Location label signals can also be identified in association with the query.  Location labels generally refer to different aspects of a location.  For instance, with the query "123 Paris Drive, Richmond WA.," "123 Paris Drive" can be identified as a street address location label, "Richmond" can be identified as a city location label, and "WA" can be identified as a state location label.  Location labels can be predicted for a sequence of tokens from a query by applying Conditional Random Fields (CRFs) to the tokens.); 
obtaining, by the device and from a plurality of geocoders, a plurality of sets of geographic coordinate candidates for the processed address (Valegerepura  [0061]: The identified or selected locations can then be used to provide relevant information.  For instance, calls can be made to geocoders associated with the identified locations.  In some cases, upon identifying or selecting locations, such locations can be provided to a user to obtain confirmation or verification of a desired location.  In this regard, a user may be provided with candidate query rewrite suggestions that incorporate the identified locations (e.g., countries).  For example, when multiple locations are identified as possible locations of interest (e.g., exceeding a threshold or within a threshold from one another), the multiple locations may be provided via a user interface.); 
obtaining, by the device, confidence information regarding the plurality of sets of geographic coordinate candidates (Valegerepura [0058]: Feature generation component 360 is generally configured to generate location features based on the location signals.  In embodiments, the feature generation component 360 obtains various location signals, for example generated from the place entity identification component 320, the location label identification component 330, the location candidate identification component 340, and the user location identification component 350. Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.); 
determining, by the device and based on data received from the plurality of geocoders (Valegerepura [0061]: The identified or selected locations can then be used to provide relevant information.  For instance, calls can be made to geocoders associated with the identified locations.  In some cases, upon identifying or selecting locations, such locations can be provided to a user to obtain confirmation or verification of a desired location.  In this regard, a user may be provided with candidate query rewrite suggestions that incorporate the identified locations (e.g., countries).  For example, when multiple locations are identified as possible locations of interest (e.g., exceeding a threshold or within a threshold from one another), the multiple locations may be provided via a user interface.), 
a set of geographic coordinates for the processed address based on the plurality of sets of geographic coordinate candidates and the confidence information regarding the plurality of sets of geographic coordinate candidates (Valegerepura [0055]: The user location identification component 350 is generally configured to determine a user location signal associated with the user.  The user location can be determined, for example, using GPS, the location of the IP address of the device associated with the user, or any other manner known in the art.  The user location identification component 350 may indicate the user location via longitude and latitude coordinates.  The user location can then be identified as a location signal.  As can be appreciated, the user location identification component 350 may determine weights or probabilities in addition to or in association with the identified user location(s).  For example, a first weight might be applied to a user location generated via reverse IP lookup, while a second weight might be applied to a user location generated via GPS.), 
wherein the data includes information to evaluate reliability of the plurality of the geocoders (Valegerepura [0058]: Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.); 
Valegerepura does not clearly teach, assigning, by the device, a key to the processed address and the set of geographic coordinates for the processed address; However, Iska [0051] teaches, “The deduplicated places database 340 also stores information for the hyper-located or corrected geospatial coordinates of the center of the place and a key to associate the deduplicated places database to the shape datatype for the associated block (whether in the same or separate database).” and 
storing, by the device (Iska [0109]: Therefore, each deduplicated place entry in the deduplicated places database 340 stores information for the adjusted geospatial coordinates of the place and a key to lookup the shape datatypes for the associated block (whether in the same database or separate).) and using one or more processors of the device, the key in association with the processed address and the set of geographic coordinates to facilitate access to the processed address or the set of geographic coordinates for the processed address, wherein a hash function is used to access the key in association with the processed address and the set of geographic coordinates (Iska [0061 – 0062]: At step S5.4, the metadata processor 414 generates geohash strings based on the canonicalized address fields.  A "geohash string" is a geocoding system which encodes a geographic location into a short string of letters and digits.  The geohash string is a hierarchical spatial data structure which subdivides space into buckets of grid shape, which is one of the many applications of what is known as a Z-order curve, and generally space-filling curves. The geohash strings can be generated by using the geographical coordinates of the centroids of the places, or the canonicalized address fields.  In some embodiments, the metadata processor 414 may apply a waterfall analysis to generate geohash strings that start with the geographical coordinates of the centroids of the places, if available, then the last four digits of the zipcode+4 and continues with the primary zipcode, the city name, the state name identifier, and the country name.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Valegerepura et al. to the Iska’s system by adding the feature of key to the processed address. The references (Valegerepura and Iska) teach features that are analogous art and they are directed to the same field of endeavor, such as metadata. Ordinary skilled artisan would have been motivated to do so to provide Valegerepura’s system with enhanced search results. (See Iska [Abstract], [0055], [0109]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Regarding claim 2, the method of claim 1, wherein the confidence information, for a set of geographic coordinate candidates of the plurality of sets of geographic coordinate candidates, indicates a measure of reliability regarding an accuracy of the set of geographic coordinate candidates (Iska [0107]: The trained classification module 316 processes diff vectors generated for metadata profile pairs in the same cohort 1106, and produces a similarity score for each of the processed metadata profile pairs in the cohort 1108.  The similarity score indicates whether the paired metadata profiles represent the same place.  In some embodiments, the similarity score is a value between zero and one, and a threshold value of the similarity score is used to classify the paired processed metadata profiles as similar or dissimilar.).
Regarding claim 3, the method of claim 1, wherein forming the processed address comprises: 
processing the location using information from one or more address databases, and updating the one or more address databases with the processed address (Iska [0109]: “In some embodiments, the accuracy levels for different attributes from different metadata source are stored in a look-up of a feature-to-source ranking table that ranks metadata sources according to attribute quality.  The elite metadata profiles are stored in the deduplicated places database 340. In some embodiments, the elite metadata profiles are stored in conjunction with their corresponding hyper-located places entry in the processed geometry database 322.  Therefore, each deduplicated place entry in the deduplicated places database 340 stores information for the adjusted geospatial coordinates of the place and a key to lookup the shape datatypes for the associated block (whether in the same database or separate).”). 
Regarding claim 4, the method of claim 1, wherein the key to the processed address and the set of geographic coordinates for the processed address associates the set of geographic coordinate candidates, of the plurality of sets of geographic coordinate candidates, with the processed address (Valegerepura [0020]: In implementation, and at a high level, location signals can be obtained in accordance with an input query, location indicator (e.g., IP address or GPS coordinate), and/or map view data (e.g., coordinates associated with a map view presented via the display).  By way of example only, assume a query of "123 Paris Drive, Richmond WA." is received, along with an IP address, and a set of map view coordinates.).
Regarding claim 5, the method of claim 1, wherein determining the set of geographic coordinates comprises: 
obtaining a machine learning model, and determining, using the machine learning model, whether one of the plurality of geocoders has a threshold degree of geocoder accuracy in a geographic area associated with the location (Valegerepura [0021]: That is, the features can be applied to a machine learning model to predict a country or set of countries likely intended in association with the query.  Such identified countries can then be used to identify relevant data. For example, assume a country of the United States is identified as a likely intended country.  In such a case, a call can be made to the United States geocoder to obtain data, such as a geographical coordinate.).
Regarding claim 6, the method of claim 1, wherein the confidence information comprises one or more of: 
a postal code for the set of geographic coordinate candidates, information regarding restrictions for the set of geographic coordinate candidates, or site survey information regarding whether the set of geographic coordinate candidates has been confirmed through metrics taken during an on-site visit (Valegerepura [0045]: A location label may be, for example, a city label, a state label, a street label, a country label, a zip code label, etc.). 
Regarding claim 7, the method of claim 1, wherein the key is associated with a secondary key, and wherein the secondary key indicates one or more of: 
a personnel key, or a product key; and concatenating the key and the secondary key to allow access to the key or the secondary key using an index (Iska [0109]: “Therefore, each deduplicated place entry in the deduplicated places database 340 stores information for the adjusted geospatial coordinates of the place and a key to lookup the shape datatypes for the associated block (whether in the same database or separate).”). 
Regarding claim 8, Valegerepura teaches, a device, comprising: 
one or more processors configured to (Valegerepura [0025]: The user device can include one or more processors, and one or more computer-readable media.): 
obtain a location (Valegerepura [0020]: In implementation, and at a high level, location signals can be obtained in accordance with an input query, location indicator (e.g., IP address or GPS coordinate), and/or map view data (e.g., coordinates associated with a map view presented via the display).);
generate a processed address by validating and standardizing the location (Valegerepura [0036]: In some cases, the user may confirm or validate a location (e.g., country) as the intended location associated with the query.); 
obtain, from a plurality of geocoders, a plurality of sets of geographic coordinate candidates for the processed address (Valegerepura  [0061]: The identified or selected locations can then be used to provide relevant information.  For instance, calls can be made to geocoders associated with the identified locations.  In some cases, upon identifying or selecting locations, such locations can be provided to a user to obtain confirmation or verification of a desired location.  In this regard, a user may be provided with candidate query rewrite suggestions that incorporate the identified locations (e.g., countries).  For example, when multiple locations are identified as possible locations of interest (e.g., exceeding a threshold or within a threshold from one another), the multiple locations may be provided via a user interface.); 
obtain confidence information regarding the plurality of sets of geographic coordinate candidates (Valegerepura [0058]: Feature generation component 360 is generally configured to generate location features based on the location signals.  In embodiments, the feature generation component 360 obtains various location signals, for example generated from the place entity identification component 320, the location label identification component 330, the location candidate identification component 340, and the user location identification component 350. Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.); 
determine, based on data received from the plurality of geocoders (Valegerepura [0061]: The identified or selected locations can then be used to provide relevant information.  For instance, calls can be made to geocoders associated with the identified locations.  In some cases, upon identifying or selecting locations, such locations can be provided to a user to obtain confirmation or verification of a desired location.  In this regard, a user may be provided with candidate query rewrite suggestions that incorporate the identified locations (e.g., countries).  For example, when multiple locations are identified as possible locations of interest (e.g., exceeding a threshold or within a threshold from one another), the multiple locations may be provided via a user interface.), a set of geographic coordinates for the processed address based on the plurality of sets of geographic coordinate candidates and the confidence information regarding the plurality of sets of geographic coordinate candidates (Valegerepura [0055]: The user location identification component 350 is generally configured to determine a user location signal associated with the user.  The user location can be determined, for example, using GPS, the location of the IP address of the device associated with the user, or any other manner known in the art.  The user location identification component 350 may indicate the user location via longitude and latitude coordinates.  The user location can then be identified as a location signal.  As can be appreciated, the user location identification component 350 may determine weights or probabilities in addition to or in association with the identified user location(s).  For example, a first weight might be applied to a user location generated via reverse IP lookup, while a second weight might be applied to a user location generated via GPS.), 
wherein the data includes information to evaluate reliability of the plurality of the geocoders  (Valegerepura [0058]: Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.); 
Valegerepura does not clearly teach, assign a key to the processed address and the set of geographic coordinates for the processed address; However, Iska [0051] teaches, “The deduplicated places database 340 also stores information for the hyper-located or corrected geospatial coordinates of the center of the place and a key to associate the deduplicated places database to the shape datatype for the associated block (whether in the same or separate database).” and
store, in a storage device (Iska [0109]: Therefore, each deduplicated place entry in the deduplicated places database 340 stores information for the adjusted geospatial coordinates of the place and a key to lookup the shape datatypes for the associated block (whether in the same database or separate).), the key in association with the processed address and the set of geographic coordinates to facilitate access to the processed address or the set of geographic coordinates for the processed address, wherein a hash function is used to access the key in association with the processed address and the set of geographic coordinates (Iska [0061 – 0062]: At step S5.4, the metadata processor 414 generates geohash strings based on the canonicalized address fields.  A "geohash string" is a geocoding system which encodes a geographic location into a short string of letters and digits.  The geohash string is a hierarchical spatial data structure which subdivides space into buckets of grid shape, which is one of the many applications of what is known as a Z-order curve, and generally space-filling curves. The geohash strings can be generated by using the geographical coordinates of the centroids of the places, or the canonicalized address fields.  In some embodiments, the metadata processor 414 may apply a waterfall analysis to generate geohash strings that start with the geographical coordinates of the centroids of the places, if available, then the last four digits of the zipcode+4 and continues with the primary zipcode, the city name, the state name identifier, and the country name.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Valegerepura et al. to the Iska’s system by adding the feature of key to the processed address. The references (Valegerepura and Iska) teach features that are analogous art and they are directed to the same field of endeavor, such as metadata. Ordinary skilled artisan would have been motivated to do so to provide Valegerepura’s system with enhanced search results. (See Iska [Abstract], [0055], [0109]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 9, the device of claim 8, wherein the one or more processors are further to: 
obtain one or more address candidates from one or more sources; assess an address reliability of each of the one or more address candidates from the one or more sources; and form the processed address based on a result of assessing the address reliability of each of the one or more address candidates from the one or more sources (Iska [0107]: The trained classification module 316 processes diff vectors generated for metadata profile pairs in the same cohort 1106, and produces a similarity score for each of the processed metadata profile pairs in the cohort 1108.  The similarity score indicates whether the paired metadata profiles represent the same place.  In some embodiments, the similarity score is a value between zero and one, and a threshold value of the similarity score is used to classify the paired processed metadata profiles as similar or dissimilar.).
Regarding claim 10, the device of claim 8, wherein the location is a non-standard address that lacks information identifying one or more of the following: a building number, a street name, or a postal code (Valegerepura [0045]: A location label may be, for example, a city label, a state label, a street label, a country label, a zip code label, etc.).
Regarding claim 11, the device of claim 8, wherein the one or more processors, when determining the set of geographic coordinates for the processed address, are to: obtain adjustment information regarding the set of geographic coordinates to update the set of geographic coordinates, and update the confidence information regarding the plurality of the sets of geographic coordinate candidates based on the adjustment information regarding the set of geographic coordinates (Iska [0109]: “In some embodiments, the accuracy levels for different attributes from different metadata source are stored in a look-up of a feature-to-source ranking table that ranks metadata sources according to attribute quality.  The elite metadata profiles are stored in the deduplicated places database 340. In some embodiments, the elite metadata profiles are stored in conjunction with their corresponding hyper-located places entry in the processed geometry database 322.  Therefore, each deduplicated place entry in the deduplicated places database 340 stores information for the adjusted geospatial coordinates of the place and a key to lookup the shape datatypes for the associated block (whether in the same database or separate).”). 
Regarding claim 12, the device of claim 11, wherein the adjustment information comprises one or more of: physical measurements of geographic coordinates obtained at the location, or accuracy information regarding the physical measurements of geographic coordinates obtained at the location (Valegerepura [0058]: Feature generation component 360 is generally configured to generate location features based on the location signals.  In embodiments, the feature generation component 360 obtains various location signals, for example generated from the place entity identification component 320, the location label identification component 330, the location candidate identification component 340, and the user location identification component 350. Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.).
Regarding claim 13, the device of claim 8, wherein the confidence information comprises a precision level associated with geocoding (Valegerepura [0058]: Feature generation component 360 is generally configured to generate location features based on the location signals.  In embodiments, the feature generation component 360 obtains various location signals, for example generated from the place entity identification component 320, the location label identification component 330, the location candidate identification component 340, and the user location identification component 350. Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.).
Regarding claim 14, the device of claim 8, wherein the one or more processors, when determining the set of geographic coordinates for the processed address, are to: 
obtain a machine learning model that was trained to determine an estimated accuracy of a geocoder based on historical confidence information, adjust the confidence information to form adjusted confidence information based on using the machine learning model to determine an estimated accuracy of one or more of the plurality of geocoders, and determine the set of geographic coordinates for the processed address based on the adjusted confidence information (Valegerepura [0021]: That is, the features can be applied to a machine learning model to predict a country or set of countries likely intended in association with the query.  Such identified countries can then be used to identify relevant data. For example, assume a country of the United States is identified as a likely intended country.  In such a case, a call can be made to the United States geocoder to obtain data, such as a geographical coordinate.). 
Regarding claim 15, Valegerepura teaches, a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to (Valegerepura [0025]: The user device can include one or more processors, and one or more computer-readable media.): 
obtain a location (Valegerepura [0020]: In implementation, and at a high level, location signals can be obtained in accordance with an input query, location indicator (e.g., IP address or GPS coordinate), and/or map view data (e.g., coordinates associated with a map view presented via the display).); 
process the location to form a processed address by parsing the location, validating the location, standardizing the location, and formatting the location (Valegerepura [0036]: In some cases, the user may confirm or validate a location (e.g., country) as the intended location associated with the query.); 
obtain, from a plurality of geocoders, a plurality of sets of geographic coordinate candidates for the processed address (Valegerepura  [0061]: The identified or selected locations can then be used to provide relevant information.  For instance, calls can be made to geocoders associated with the identified locations.  In some cases, upon identifying or selecting locations, such locations can be provided to a user to obtain confirmation or verification of a desired location.  In this regard, a user may be provided with candidate query rewrite suggestions that incorporate the identified locations (e.g., countries).  For example, when multiple locations are identified as possible locations of interest (e.g., exceeding a threshold or within a threshold from one another), the multiple locations may be provided via a user interface.); 
obtain confidence information regarding the plurality of sets of geographic coordinate candidates, wherein the confidence information, for a set of geographic coordinate candidates of the plurality of sets of geographic coordinate candidates, indicates a measure of reliability regarding an accuracy of the set of geographic coordinate candidates (Valegerepura [0058]: Feature generation component 360 is generally configured to generate location features based on the location signals.  In embodiments, the feature generation component 360 obtains various location signals, for example generated from the place entity identification component 320, the location label identification component 330, the location candidate identification component 340, and the user location identification component 350. Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.); 
determine, based on data received from the plurality of geocoders (Valegerepura [0061]: The identified or selected locations can then be used to provide relevant information.  For instance, calls can be made to geocoders associated with the identified locations.  In some cases, upon identifying or selecting locations, such locations can be provided to a user to obtain confirmation or verification of a desired location.  In this regard, a user may be provided with candidate query rewrite suggestions that incorporate the identified locations (e.g., countries).  For example, when multiple locations are identified as possible locations of interest (e.g., exceeding a threshold or within a threshold from one another), the multiple locations may be provided via a user interface.), a set of geographic coordinates for the processed address based on the plurality of sets of geographic coordinate candidates and the confidence information regarding the plurality of sets of geographic coordinate candidates (Valegerepura [0055]: The user location identification component 350 is generally configured to determine a user location signal associated with the user.  The user location can be determined, for example, using GPS, the location of the IP address of the device associated with the user, or any other manner known in the art.  The user location identification component 350 may indicate the user location via longitude and latitude coordinates.  The user location can then be identified as a location signal.  As can be appreciated, the user location identification component 350 may determine weights or probabilities in addition to or in association with the identified user location(s).  For example, a first weight might be applied to a user location generated via reverse IP lookup, while a second weight might be applied to a user location generated via GPS.), wherein the data includes information to evaluate reliability of the plurality of the geocoders (Valegerepura [0058]: Generally, the feature generation component 360 normalizes location signals into a feature form (e.g., via conversion).  A feature form may be, but is not limited to, a number, a number vector, a value, and/or confidence score.); 
Valegerepura does not clearly teach, assign a key to the set of geographic coordinates for the processed address; However, Iska [0051] teaches, “The deduplicated places database 340 also stores information for the hyper-located or corrected geospatial coordinates of the center of the place and a key to associate the deduplicated places database to the shape datatype for the associated block (whether in the same or separate database).” and 
store, in a storage device (Iska [0109]: Therefore, each deduplicated place entry in the deduplicated places database 340 stores information for the adjusted geospatial coordinates of the place and a key to lookup the shape datatypes for the associated block (whether in the same database or separate).), the key in association with the processed address and the set of geographic coordinates to facilitate access to the processed address or the set of geographic coordinates for the processed address, wherein a hash function is used to access the key in association with the processed address and the set of geographic coordinates (Iska [0061 – 0062]: At step S5.4, the metadata processor 414 generates geohash strings based on the canonicalized address fields.  A "geohash string" is a geocoding system which encodes a geographic location into a short string of letters and digits.  The geohash string is a hierarchical spatial data structure which subdivides space into buckets of grid shape, which is one of the many applications of what is known as a Z-order curve, and generally space-filling curves. The geohash strings can be generated by using the geographical coordinates of the centroids of the places, or the canonicalized address fields.  In some embodiments, the metadata processor 414 may apply a waterfall analysis to generate geohash strings that start with the geographical coordinates of the centroids of the places, if available, then the last four digits of the zipcode+4 and continues with the primary zipcode, the city name, the state name identifier, and the country name.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Valegerepura et al. to the Iska’s system by adding the feature of key to the processed address. The references (Valegerepura and Iska) teach features that are analogous art and they are directed to the same field of endeavor, such as metadata. Ordinary skilled artisan would have been motivated to do so to provide Valegerepura’s system with enhanced search results. (See Iska [Abstract], [0055], [0109]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 16, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the set of geographic coordinates for the processed address, cause the one or more processors to: 
assign weighting functions to the plurality of geocoders using the confidence information to assess accuracy levels of the plurality of geocoders, calculate weights for the plurality of geocoders using the weighting functions, determine a highest accuracy geocoder, of the plurality of the geocoders, based on calculating the weights for the plurality of geocoders, and determine the set of geographic coordinates for the processed address by selecting a set of geographic coordinates associated with the highest accuracy geocoder (Valegerepura [0019]: Various location signals can be obtained and used in association with a machine learned model to identify a relevant country or set of countries.  Such location signals can include, for example, a set of place entities associated with a query, a set of location labels associated with the query, a set of location candidates based on a map view, and a user location.  As can be appreciated, the location signals can be weighted to emphasize or deemphasize various signals.  For example, a user location within proximity of a location candidate identified via a map view may have a higher weight than a user location not within proximity of a location candidate.  As another example, a location candidate within a map view having many countries may have a lower weight than a location candidate within a map view having only one or two countries.).
Regarding claim 17, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to determine the set of geographic coordinates for the processed address, cause the one or more processors to: 
assign weighting functions to the plurality of sets of geographic coordinate candidates, calculate weights for the plurality of sets of geographic coordinate candidates using the weighting functions, and determine the set of geographic coordinates for the processed address based on combining the plurality of sets of geographic coordinate candidates with the weights for the plurality of sets of geographic coordinate candidates (Valegerepura [0055]: The user location identification component 350 is generally configured to determine a user location signal associated with the user.  The user location can be determined, for example, using GPS, the location of the IP address of the device associated with the user, or any other manner known in the art.  The user location identification component 350 may indicate the user location via longitude and latitude coordinates.  The user location can then be identified as a location signal.  As can be appreciated, the user location identification component 350 may determine weights or probabilities in addition to or in association with the identified user location(s).  For example, a first weight might be applied to a user location generated via reverse IP lookup, while a second weight might be applied to a user location generated via GPS.). 
Regarding claim 18, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to process the location to form the processed address, cause the one or more processors to: 
obtain processing information from a plurality of address engines, assess a confidence level of the processing information of each respective address engine of the plurality of address engines, and determine the processed address based on assessing the confidence level of the processing information of each respective address engine of the plurality of address engines  (Iska [0107]: The trained classification module 316 processes diff vectors generated for metadata profile pairs in the same cohort 1106, and produces a similarity score for each of the processed metadata profile pairs in the cohort 1108.  The similarity score indicates whether the paired metadata profiles represent the same place.  In some embodiments, the similarity score is a value between zero and one, and a threshold value of the similarity score is used to classify the paired processed metadata profiles as similar or dissimilar.).
Regarding claim 19, the non-transitory computer-readable medium of claim 15, wherein the set of geographic coordinates comprises altitude information obtained through physical measurements obtained through a physical site survey at a geographic location associated with the set of geographic coordinates (Iska [Abstract]: The technology disclosed adjusts the geospatial coordinates of places located inside a building structure for accuracy and defines a block for each place within the perimeter of the building structure.  The building structure may host a single place or multiple places.  The non-overlapping blocks, the adjusted geospatial coordinates of places and more accurate metadata profiles enable the gathering of accurate location-specific data from visitors inside the building structures through their personal devices.).  
Regarding claim 20, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
determine a first set of geographic coordinates for a geographic location associated with the processed address, determine a second set of geographic coordinates for a sub-location associated with the processed address, and assign a key to the second set of geographic coordinates associating the second set of geographic coordinates to the first set of geographic coordinates (Iska [0109]: “In some embodiments, the accuracy levels for different attributes from different metadata source are stored in a look-up of a feature-to-source ranking table that ranks metadata sources according to attribute quality.  The elite metadata profiles are stored in the deduplicated places database 340. In some embodiments, the elite metadata profiles are stored in conjunction with their corresponding hyper-located places entry in the processed geometry database 322.  Therefore, each deduplicated place entry in the deduplicated places database 340 stores information for the adjusted geospatial coordinates of the place and a key to lookup the shape datatypes for the associated block (whether in the same database or separate).”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Milbert, US 2019/0088032, Roof Report Generation
Ziskind, US 2013/0115972, Method for Managing a Geo-targeted Campaign
Compton, US 10,726,090, Per-user Accuracy Measure for Social Network based geocoding algorithms
McGavran, US 2014/0278051, Prediction Engine

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154